DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 16 November 2021.
Claims 1, 11, and 12 have been amended.
The 101 rejections for claims 1-20 have been overcome by amendments.
The 112 (b) rejections for claims 1-20 have been overcome by amendments.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 27 October 2021 with regards to the 112a rejection have been fully considered but they are not persuasive.

With respect to claims 1 and 11, the Applicant argues on page 7 of their response, “Claims 1-20 are rejected under 35 U.S.C. 112(a). The Applicant has amended the claims in a manner that is believed to overcome the rejection. Thus, claims 1-20 are patentable. Accordingly, the Applicant respectfully requests that the rejection be withdrawn and the claims allowed.”  The Examiner respectfully disagrees with the Applicant’s assertions with regards to the bounds of the current claim amendments, and the grounds of the previous rejection.  As noted in the Advisory Action mailed 15 November 2021, the Applicant’s amendments would be insufficient to overcome the previous rejection.  It was noted in the previous and current rejection that the Applicant’s disclosure fails to disclose the monitoring system reducing production or consumption or real and reactive power, and maintaining a zero net compensation exchange amongst all members of the local grid.  The Applicant’s response has failed to show evidence of that their original written description contains support for the claim language, and thus, the Applicant has failed to rebut the previous rejection.  Therefore the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claims 1 and 11 with regards to the amended claim language with regards to adjusting a billing curve for all members and creating financial incentives and disincentives have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 1, the Applicant has amended to claim to state, “based on the measure of grid stress, instantaneously at least one of reduce production or consumption relating to at least one of generation, storage, or loading of real and reactive power of the at least one smart component in real time to approximately maintain at least one of a local grid voltage or frequency and a zero net compensation exchange amongst all members of the local grid.”  The Applicant has failed to provide a written description hat would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing the application.  In particular, the Applicant has failed to disclose the monitoring system reducing production or consumption or real and reactive power, and maintaining a zero net compensation exchange amongst all members of the local grid.  In particular, the Applicant’s disclosure states in paragraph 23, “Figure 1 depicts a power system 100 comprising a utility 102, a utility grid 104, and a plurality of local grids 1061, 1062, ... 106a (collectively and individually referred to as local grid 106). Through a connection to the utility grid 104, the local grid 106 as a whole may receive energy from the utility grid 104 or may place energy onto the utility grid 104. However, in some communities, placing energy on the grid is strictly controlled by regulation and it is beneficial that the local grid maintain or strive to maintain a zero output policy.”  Paragraph 24 continues, “A zero output (or zero exchange) policy may exist for economic reasons (e.g., autarkic operation), environmental reasons (e.g., avoid polluting power sources) or practical infrastructure reasons (e.g., there is no intertie to a utility). In a zero output grid, the main operational objective is to maintain the net compensation exchange amongst members as near to zero as possible, e.g., there is no net profit or loss over the entire system. This is accomplished by valuing active and reactive power the same for all members at any particular time (spot value). Although the active and reactive power value will vary over time, all members are compensated at the spot value. As such, when the grid behavior optimization module 306 is coupled to the monitoring module 308. The behavior optimization module 306, when executed, causes the monitoring system 210 to analyze the processed data from the monitoring module 308. The behavior optimization module 306 computes the power utilization of each of the members and determines whether the behavior of the members is optimal for the operation of the local grid. This optimal behavior may include a unity value of VAr for the micro-grid, a balanced energy generation and consumption to provide a zero output to the utility grid, no individual member is overproducing energy, no individual member is overloading the local grid, and the like. These attributes of behavior may be monitored over particular time periods to ensure the holistic operation of the micro-grid over time is optimized.”  As shown and emphasized in these sections, the Applicant has referred to a local grid as striving for a zero output policy, however this policy is not enforced by any processor or monitoring system.  It is noted that paragraph 35, as shown above, does contain a behavior optimization module for determining the optimal behavior and determining if the members are participating in optimal behavior, however this is merely comparing their behavior to net zero output.  Appropriate correction is required.  Claim 11 recites similar limitations and is rejected for similar reasons.  Claims 2-10 and 12-20 depend upon claims 1 and 11 and therefore are rejected for inheriting its deficiencies.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gorp et al. (US 2004/0225625 A1) (hereinafter Van Gorp), in view of Forbes, JR. (US 2014/0018969 A1) (hereinafter Forbes), in view of Birkelund (US .  

With respect to claims 1 and 11, Van Gorp teaches:
A plurality of smart components; A meter connected to the local grid and the plurality of smart components (See at least paragraphs 19-22 which describe smart components and meters connected to a local grid).
A monitoring system, comprising at least one processor configured to: autonomously a measure grid stress from the meter of the local grid, wherein the measure of grid stress is obtained at a particular time and comprises at least one of an over production or over consumption of real and reactive power at the particular time by at least one of the plurality of smart components connected to the meter and under the control of the at least one processor (See at least paragraphs 20, 28, and 50 which describe using devices to measure the demand and consumption of an electricity grid).
And deriving at least one of financial incentives and financial disincentives, based on the measure of grid stress at the particular time, to allow at least one member of all the members of the local grid to change behavior (See at least paragraphs 22, 23, 24, 26, 27, 28, and 81-84 which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the customers are assessed a penalty charge if they fail a curtailment).

Van Gorp discloses all of the limitations of claims 1 and 11 as stated above.  Van Gorp does not explicitly disclose, however Forbes teaches:
Based on the measure of grid stress, instantaneously at least one of reduce production or consumption relating to at least one of generation, storage, or loading of real and reactive power of the at least one smart component in real time to approximately maintain at least one of a local grid voltage or frequency; based on the measure of grid stress, adjust create at least one of financial incentives and financial disincentives such that members are one of charged for stressing the grid and compensated for de- stressing the grid (See at least paragraphs 93, 94, 129, and 132 which describe measuring grid stress metrics, including frequency and voltage, wherein the system uses curtailment strategies, including rewards and incentives, to reduce energy consumption by users, wherein the curtailment strategy is used to maintain grid stabilization).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of monitoring grid stress and determining financial incentives/disincentives for limiting use, wherein the real and reactive power are monitored of Van Gorp, with the system and method of measuring grid stress metrics, including frequency and voltage, wherein the system uses curtailment strategies, including rewards and incentives, to reduce energy consumption by users, wherein the curtailment strategy is used to maintain grid stabilization of Forbes.  By using curtailment strategies, such as rewards for lowering usage, a utility operator would predictably be able to lower the stress on the utility grid, and thus prevent voltage drops from demand and frequency fluctuations beyond a desirable range.

Van Gorp and Forbes discloses all of the limitations of claims 1 and 11 as stated above.  Van Gorp  and Forbes do not explicitly disclose, however Birkelund teaches:
A monitoring system, comprising at least one processor configured to: autonomously measure grid stress from the meter of the local grid, wherein the measure of grid stress is obtained at a particular time for all members of the local grid and comprises at least one of an over production or over consumption of real and reactive power at the particular time by at least one of the plurality of smart components connected to the meter and under the control of the at least one processor; Deriving a curtailment plan, based on the measure of grid stress, instantaneously at least one of reduce production or consumption relating to at least one of generation, storage, or loading of real and reactive power of the at least one smart component in real time to approximately maintain at least one of a local grid voltage or frequency and a zero net compensation exchange amongst all members of the local grid (See at least paragraphs 143, 144, 153-164, 171-176, 180, 197, and 262 which describe a control system that uses a meter to measure grid stress for all members of a utility grid, wherein the grid stress comprises over production or over demand, and wherein the system derives curtailment plans for members the grid to reduce production or reduce consumption relating to generation and loading of power).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of monitoring grid stress and determining 

Van Gorp, Forbes, and Birelund discloses all of the limitations of claims 1 and 11 as stated above.  Van Gorp , Forbes, and Birkelund do not explicitly disclose, however Hirst teaches:
Based on the measure of grid stress, instantaneously at least one of reduce production or consumption relating to at least one of generation, storage, or loading of real and reactive power of the at least one smart component in real time to approximately maintain at least one of a local grid voltage or frequency; based on the measure of grid stress, adjust a billing curve for all of the members and create at least one of financial incentives and financial disincentives for all of the members based on the adjusted billing curve such that all of the members are one of charged for stressing the grid and compensated for de-stressing the grid (See 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of monitoring grid stress and determining financial incentives/disincentives for limiting use, wherein the real and reactive power are monitored of Van Gorp, with the system and method of measuring grid stress metrics, including frequency and voltage, wherein the system uses curtailment strategies, including rewards and incentives, to reduce energy consumption by users, wherein the curtailment strategy is used to maintain grid stabilization of Forbes, uses a meter to measure grid stress for all members of a utility grid, wherein the grid stress comprises over production or over demand, and wherein the system derives curtailment plans for members the grid to reduce production or reduce consumption relating to generation and loading of power of Birkelund, with the system and method of measuring grid stress and stability for an electricity grid and participants in a local grid, such as a neighborhood, wherein the energy provider generates a pricing schedule for energy that is based on the grid stress, and wherein the pricing is applied to all members of the local grid of Hirst.  By adjusting pricing for all members of a grid based on grid stress, a utility provider will be able to bill participants based on the totality of their influence on the grid, and thus more likely receive revenue while also maintaining the stability of a grid.

Claims 2-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gorp, Forbes, Birkelund, and Hirst, as applied to claims 1 and 11 above, and further in view of Ellis (US 2003/0009401 A1) (hereinafter Ellis).

With respect to claims 2 and 12, Van Gorp, Forbes, Birkelund, and Hirst discloses all of the limitations of claims 1 and 11 as stated above.  In addition, Van Gorp teaches:
Wherein the monitoring system: determines, for each of at least one member of the local grid, (1) an economic value of real power flow, based on a value of a first indicia that represents grid stress affiliated with real power flow associated with the member, and (II) an economic value of reactive power flow, based on a value of a second indicia that represents grid stress affiliated with reactive power flow associated with the member (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, and 81-84 which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the system additionally uses the price for the real and reactive power flows based on the consumption demand of the flows).

Van Gorp discloses all of the limitations of claims 2 and 12 as stated above.  Van Gorp does not explicitly disclose, however Ellis teaches:
Wherein the monitoring system: determines, for each of the at least one member of the local grid, a financial incentive or a financial disincentive for the member based on (a) the corresponding economic value of real power flow, (b) the corresponding economic value of reactive power flow, (c) an amount of real power 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of monitoring grid stress and determining financial incentives/disincentives for limiting use, wherein the real and reactive power are monitored of Van Gorp, with the system and method of measuring grid stress metrics, including frequency and voltage, wherein the system uses curtailment strategies, including rewards and incentives, to reduce energy consumption by users, wherein the curtailment strategy is used to maintain grid stabilization of Forbes, uses a meter to measure grid stress for all members of a utility grid, wherein the grid stress comprises over production or over demand, and wherein the system derives curtailment plans for members the grid to reduce production or reduce consumption relating to generation and loading of power of Birkelund, with the system and method of measuring grid stress and stability for an electricity grid and participants in a local grid, such as a neighborhood, wherein the energy provider generates a pricing schedule for energy that is based on the grid stress, and wherein the pricing is applied to all members of the local grid of Hirs, with the system and method of determining the financial incentives/disincentives based on the customers participating in a curtailment program, wherein the incentives/disincentives are based on the price of real and reactive power and measured amount of real and reactive 

With respect to claims 3 and 13, the combination of Van Gorp, Forbes, Birkelund, Hirst, and Ellis discloses all of the limitations of claims 1, 2, 11, and 12 as stated above.  In addition, Van Gorp teaches:
Wherein, for each of the at least one member of the local grid, the value of the first indicia and the value of the second indicia are determined based on a plurality of data samples measured at a location proximate to the member on a power line of the local grid, wherein the plurality of data samples comprises an amount of real power flow and an amount of reactive power flow (See at least paragraphs 20, 28, and 50 which describe using devices to measure the demand and consumption of an electricity grid, wherein the devices are proximate to a customer’s line and measure real and reactive power).

With respect to claims 4 and 14, Van Gorp/Forbes/Birkelund/Hirst/Ellis discloses all of the limitations of claims 1, 2, 11, and 12 as stated above.  In addition, Van Gorp teaches:
Wherein determining the economic value of real power flow comprises identifying a point on a real power billing curve that corresponds to the value of the first indicia (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, and 81-84 which describe deriving pricing schemes for customers regarding the consumption of electricity, 

With respect to claims 5 and 15, Van Gorp/Forbes/Birkelund/Hirst/Ellis discloses all of the limitations of claims 1, 2, 4, 11, 12, and 14 as stated above.  In addition, Van Gorp teaches:
Wherein the real power billing curve denotes values for the first indicia vs. financial amounts per kilowatt hour (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, 81-84, and figures 7a-7d which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the system additionally uses the price for the real and reactive power flows based on the consumption demand of the flows, wherein the pricing is modeled as the demand vs the cost/kwh).

With respect to claims 6 and 16, Van Gorp/Forbes/Birkelund/Hirst/Ellis discloses all of the limitations of claims 1, 2, 4, 5, 11, 12, 14, and 15 as stated above.  In addition, Van Gorp teaches:
Wherein the y-intercept of the real power billing curve is offset from zero by an amount that represents a tax on all members of the local grid  (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, 81-84, and figures 7a-7d which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the system additionally uses the price for the real and reactive power flows based on the consumption demand of the flows, wherein the pricing is modeled as 

With respect to claims 7 and 17, Van Gorp/Forbes/Birkelund/Hirst/Ellis discloses all of the limitations of claims 1, 2, 11, and 12 as stated above.  In addition, Van Gorp teaches:
Wherein determining the economic value of reactive power flow comprises identifying a point on a reactive power billing curve that corresponds to the value of the second indicia (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, and 81-84 which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the system additionally uses the price for the real and reactive power flows based on the consumption demand of the flows).
 
With respect to claims 8 and 18, Van Gorp/Forbes/Birkelund/Hirst/Ellis discloses all of the limitations of claims 1, 2, 7, 11, 12, and 17 as stated above.  In addition, Van Gorp teaches:
Wherein the reactive power billing curve denotes values for the second indicia vs. financial amounts per kilovolt-ampere reactive hour (See at least paragraphs 22, 23, 24, 26, 27, 28, 50, 81-84, and figures 7a-7d which describe deriving pricing schemes for customers regarding the consumption of electricity, wherein the system additionally uses the price for the real and reactive power flows based on the consumption demand of the flows, wherein the pricing is modeled as the demand vs the cost/resource).

With respect to claims 9 and 19, Van Gorp/Forbes/Birkelund/Hirst/Ellis discloses all of the limitations of claims 1-3 and 11-13 as stated above.  In addition, Van Gorp teaches:
For each of the at least one member of the local grid, a meter coupled to the power line at the location proximate to the member to obtain the plurality of data samples (See at least paragraphs 20, 28, and 50 which describe using devices to measure the demand and consumption of an electricity grid, wherein the devices are proximate to a customer’s line and measure real and reactive power).

With respect to claims 10 and 20, Van Gorp/Forbes/Birkelund/Hirst/Ellis discloses all of the limitations of claims 1-3, 9, 11-13 and 19 as stated above.  In addition, Van Gorp teaches:
Wherein, for each of the at least one member of the local grid, the meter computes the corresponding values of the first and the second indicia (See at least paragraphs 20, 28, and 50 which describe using devices to measure the demand and consumption of an electricity grid, wherein the devices are proximate to a customer’s line and measure real and reactive power).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner

Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628